UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-QSB (Mark One) [x] Quarterly report under Section 13, or 15 (d) of the Securities Exchange Act of 1934 For the quarterly period ended December 31, 2007 [ ] Transition report under Section 13 or 15 (d) of the Exchange Act For the transition period from to Commission file number 0-12122 WINCROFT, INC. (Exact Name of Small Business Issuer as Specified in Its Charter) Nevada 84-0601802 (State or Other Jurisdiction(I.R.S. Employer Incorporation) Identification No.) c/o American Union Securities, 100 Wall St. 15th Floor, New York, NY10005 (Address of Principal Executive Offices) (212) 232-0120 (Issuer's Telephone Number, Including Area Code) Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for past 90 days. [x] Yes [ ] No Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act) [x] Yes [] No APPLICABLE ONLY TO CORPORATE ISSUERS The number of shares outstanding of each of the issuer's classes of common equity, as of February 11, 2008: 555,013 common stock, $.001 par value. WINCROFT, INC. PARTIFINANCIAL INFORMATION Item 1. Financial Statements Wincroft, Inc. BALANCE SHEET (unaudited) December 31, December 31, 2007 2006 ASSETS CURRENT ASSETS: Cash $ - $ 150 Total Current Assets - 150 $ - $ 150 LIABILITIES AND STOCKHOLDERS' DEFICIENCY CURRENT LIABILITIES: Accounts payable and accrued expenses $ 1,200 $ 701 Related party payables 5,242 14,023 Total Current Liabilities 6,442 14,724 COMMITMENTS & CONTINGENCIES - - STOCKHOLDERS' DEFICIENCY Preferred stock, $.01 par value; 25,000,000 shares authorized, none issued and outstanding - - Common stock, no par value; 75,000,000 shares authorized, 4,440,100 issued and outstanding 10,280 10,280 Additional paid-in capital 1,199,520 1,168,152 Accumulated (Deficit) (1,215,109) (1,191,873) Less treasury stock, 8,196,223 shares at cost (1,133) (1,133) Total Stockholder's deficiency (5,242) (14,574) $ 0 $ 150 F- 3 Wincroft, Inc. STATEMENTS OF OPERATIONS (unaudited) For the three months ended December 31, For the nine months ended December 31, 2007 2006 2007 2006 Revenues $ - $ - $ $ General and Administrative Expenses 6,442 701 18,975 2,655 NET LOSS FROM OPERATIONS (6,442) (701) (18,975) (2,655) NET LOSS BEFORE INCOME TAXES (6,442) (701) (18,975) (2,655) PROVISION FOR INCOME TAXES - NET LOSS $ (6,442) $ (701) $ (18,975) $ (2,655) NET LOSS PER SHARE - BASIC and DILUTED $ (0.00132) $ (0.00016) $ (0.00427) $ (0.00060) WEIGHTED AVERAGE OF COMMON SHARES OUTSTANDING -BASIC and DILUTED 4,440,100 4,440,100 4,440,100 4,440,100 F - 4 Wincroft, Inc. STATEMENT OF CASH FLOWS (unaudited) For the nine months ended December 31, December 31, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (18,975) $ (2,655) Adjustments to reconcile net loss to net cash provided by (used) in operating activities: Increase in Accrued Interest Payable - Decrease in accounts payable and accrued expenses (3,561) 252 NET CASH PROVIDED BY (USED) IN OPERATING ACTIVITIES (22,536) (2,403) CASH FLOWS FROM INVESTING ACTIVITIES: - - CASH PROVIDED BY FINANCING ACTIVITIES: Loan payable - related party 22,536 2,403 Net cash provided by (used) in financing activities 22,536 2,403 NET DECREASE IN CASH (0) - CASH, beginning of the period 0 150 CASH, end of the period $ (0) $ 150 Supplemental disclosures of cash flow information: Cash paid: Interest 0 0 Taxes 0 0 Non-cash financing activity- Contribution to capital of related party debt $ 17,295 $ - F - 6 WINCROFT, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) Summary of Significant Accounting Policies The accompanying unaudited financial statements have been prepared in accordance with the instructions to Form 10-QSB and do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. These statements should be read in conjunction with the audited financial statements and notes thereto included in the Registrant's annual Form 10-KSB for the year ended March 31, 2007. Subsequent Event Effective at close of business on February 1, 2008, Wincroft, Inc., a Colorado corporation (“Wincroft Colorado”), reincorporated in the State of Nevada by merging with and into its wholly owned subsidiary, Wincroft, Inc., a Nevada corporation (“Wincroft Nevada”).As a result of the merger, a 1-for-8reverse split of the common stock occurred.In addition, the following changes resulted from the merger: § Wincroft Nevada is the surviving corporation; § the Articles ofIncorporation and Bylaws of Wincroft Nevada are the Articles of Incorporation and Bylaws of the surviving corporation; § one share of common stock, $.001 par value, of Wincroft Nevada was exchanged for every eight shares of common stock, no par value, of Wincroft Colorado outstanding prior to the merger; § the authorized common stock was increased from 75,000,000 shares to 100,000,000 shares; and § the preferred stock was changed from no par stock to stock having par value of $.001 per share. No other changes were effected with respect to the registrant or its capitalization. 5 Item 2.
